DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 04/15/22.
Claims 1 and 7 are amended;
Claim 8 is canceled;
Claims 12 and 13 are newly added; and
Claims 1-7 and 9-13 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Miyake et al. (US PG Pub 2009/0267100 A1).
Regarding claim 1, Miyake discloses a semiconductor laser element (FIG. 9), comprising: 
a substrate (11, FIG. 9, [0090]); and 
a laser array portion (12, FIG. 9, [0090]) that includes a plurality of light emitting portions (14, FIG. 9, [0090]) arranged side by side, and is stacked above the substrate, wherein 
a stacked body of the substrate and the laser array portion includes a pair of resonator end faces (front and rear facets, FIG. 9) on opposite faces, 
a groove portion (a lower portion of 21 where it extends into 11, [0092] and also see annotated FIG. 9 below) that extends from the laser array portion into the substrate is provided on at least one of the pair of resonator end faces between two adjacent light emitting portions among the plurality of light emitting portions, and 
the semiconductor laser element further comprises an insulating layer (17a, FIG. 9, [0103]) that covers the groove portion.

    PNG
    media_image1.png
    384
    625
    media_image1.png
    Greyscale


Regarding claim 2, Miyake discloses the laser array portion includes a dividing groove (an upper portion of 21 where it separates adjacent light emitting portions, see annotated FIG. 9 above) that is continuous between the pair of resonator end faces between the two adjacent light emitting portions among the plurality of light emitting portions, and the groove portion is provided on a bottom surface of the dividing groove (see annotated FIG. 9 above).
Regarding claim 3, Miyake discloses a side wall of the groove portion is disposed inside the dividing groove relative to a side wall of the dividing groove (see annotated FIG. 9 above).
Regarding claim 11, Miyake discloses a depth of a portion of the substrate of the groove portion is 2.0 m or more ([0098]).
Regarding claim 12, Miyake discloses the insulating layer directly contacts the substrate (FIG. 9).
Regarding claim 13, Miyake discloses the insulating layer directly contacts the laser array portion (FIG. 9).

Claim 7 is rejected under 35 U.S.C. 102a1 as being anticipated by JP2780618B2 (herein JP’618) (machine translation is provided).
Regarding claim 7, JP’618 discloses a semiconductor laser element (FIG. 2 comprising a plurality of gallium nitride compound semiconductor chips such as laser diode chips, [0001]), comprising: 
a substrate (1, FIG. 2, [0011]); and 
a laser array portion (a plurality of gallium nitride compound semiconductor chips, FIG. 2) that has a plurality of light emitting portions (the laser diode chips inherently have a plurality of light emitting portions) arranged side by side, and is stacked above the substrate, wherein 
a stacked body of the substrate and the laser array portion includes a pair of resonator end faces (front and rear facets, FIG. 2) on opposite faces, 
a groove portion (22, FIG. 2, [0011]-[0012]) is provided that reaches a middle of the substrate from a lower surface of the substrate on at least one of the pair of resonator end faces between two adjacent light emitting portions among the plurality of light emitting portions, 
the laser array portion includes a dividing groove (11, FIG. 2, [0011]-[0012]) that is continuous between the pair of resonator end faces between the two adjacent light emitting portions among the plurality of light emitting portions, and 
the groove portion is provided at a position facing the dividing groove on the lower surface of the substrate, the groove portion being provided in parallel to the dividing groove (22 is facing and provided in parallel to 11, FIG. 2, [0013]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. in view of YOKOYAMA et al. (US PG Pub 2009/0086782 A1).
Regarding claim 4, Miyake has disclosed the semiconductor laser element outlined in the rejection to claim 1 above and further discloses the laser array portion includes a first semiconductor layer of a first conductivity type (13, FIG. 9, [0090]), an active layer (14, FIG. 9, [0090]), and a second semiconductor layer of a second conductivity type (15, FIG. 9, [0090]) in stated order from the substrate side. 
Miyake does not disclose the second semiconductor layer includes a plurality of ridge stripe portions that serve as current paths, support portions that are disposed on both sides of the ridge stripe portions and do not serve as current paths, and separation grooves that separate the ridge stripe portions and the support portions, and the dividing groove is provided in the support portions. 
YOKOYAMA discloses a similar semiconductor laser element (FIG. 1) comprising a laser array (10/20, FIG. 1, [0050]) including a first semiconductor layer of a first conductivity type (n-type lower cladding layer 3, FIG. 1, [0051]), an active layer (4, FIG. 1, [0051]), and a second semiconductor layer (p-type upper cladding layer 5, FIG. 1, [0051]) of a second conductivity type in stated order from the substrate side, the second semiconductor layer includes a plurality of ridge stripe portions (see FIG. 1 below) that serve as current paths (an opening 27 is formed in a current block layer 22 in each of the ridge strip portions so to form current paths, FIG. 9A, [0069]), support portions (see FIG. 1 below) that are disposed on both sides of the ridge stripe portions and do not serve as current paths (the support portions are covered with the current block layer 22, FIG. 9A, [0069]), and separation grooves (see FIG. 1 below) that separate the ridge stripe portions and the support portions, and the dividing groove is provided in the support portions (see FIG. 1 below).

    PNG
    media_image2.png
    734
    795
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser array portion of JP’699 with the ridge stripe portions, the support portions, and the separation grooves as specified in the claimed limitations above as taught by YOKOYAMA in order to maximize current confinement to the ridge stripe portions.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. in view of JP’618.
Regarding claims 5 and 10, Miyake has disclosed the semiconductor laser element outlined in the rejection to claims 1 and 4 above except the groove portion reaches a middle of the substrate from an upper surface of the laser array portion. JP’618 discloses the groove portion reaches a middle of the substrate from an upper surface of the laser array portion (22 reaches a middle of 1, FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the groove portion of Miyake with a depth reaching a middle of the substrate as taught by JP’618 in order to facilitate cutting by shortening the cut distance ([0011] of JP’618).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. and JP’618 as applied to claim 5 above, and further in view of YOKOYAMA et al.
Regarding claim 6, same rejection as applied to claim 4 is maintained since both claims 4 and 6 contain identical limitations.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP’618 in view of YOKOYAMA et al.
Regarding claim 9, same rejection as applied to claim 4 is maintained since both claims 4 and 9 contain identical limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828